                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Darcie A. Hobson,                                               Case No. 3:18-cv-289

                        Plaintiff

        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

Commissioner of Social Security,

                        Defendant



        Before me is the Report and Recommendation (“R & R”) of Magistrate Judge George J.

Limbert. (Doc. No. 16). Judge Limbert recommends I affirm the final decision of Defendant

Commissioner of Social Security denying Plaintiff Darcie A. Hobson’s applications for Disability

Insurance Benefits and Supplemental Security Income. (Id.). Hobson filed objections to the R & R,

(Doc. No. 17), and the Commissioner filed a response, (Doc. No. 18).

        A district court must conduct a de novo review of “any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject or modify the

recommended disposition, receive further evidence, or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3).

        The district judge “must affirm the Commissioner’s conclusions absent a determination that

the Commissioner has failed to apply the correct legal standards or has made findings of fact

unsupported by substantial evidence in the record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528

(6th Cir. 1997); see also 42 U.S.C. § 405(g). “Substantial evidence is defined as ‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Colvin v. Barnhart, 475 F.3d
727, 730 (6th Cir. 2007) (quoting Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir. 2001)). If

the Commissioner’s findings of fact are supported by substantial evidence, those findings are

conclusive. McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006).

        In this case, Hobson objects to Judge Limbert’s recommended affirmation of the ALJ’s

decision on grounds that she believes the ALJ did not properly account for her severe impairment of

panic attack with agoraphobia when determining her residual functional capacity (“RFC”). (Doc.

No. 17). Hobson does not objection to Judge Limbert’s finding that the ALJ’s decision was

supported by substantial evidence. Nor does she allege any error with the legal standards applied by

the ALJ. Instead, Hobson objects only to the alleged similarity between the RFC assigned in the

current ALJ decision with that of a previous decision, which failed to account for Hobson’s severe

impairment of panic attacks with agoraphobia.

        Contrary to Hobson’s objection, I find the ALJ did properly account for Hobson’s severe

impairment of panic attack with agoraphobia, which hinders her ability to be in “social situations” or

“public places” and her ability to interact with others. (Doc. No. 12 at 9-10). Previously, the ALJ

failed to account for this severe impairment, stating Hobson could “occasionally interact with the

public; and can frequently interact with co-workers and supervisors.” (Doc. No. 11 at 896) (emphasis

added). But the new RFC acknowledges Hobson’s social restrictions, advising that Hobson can

“interact occasionally with supervisors and coworkers and never with the general public.” (Id. at 765)

(emphasis added). The restriction of “frequent” to “occasional” interaction with supervisors and

coworkers and “occasional” to no interaction with the public sufficiently demonstrates that the ALJ

accounted for Hobson’s severe impairment when assessing the new RFC.

        Because the new RFC sufficiently accounts for this severe impairment regardless of any

similarity to the previous RFC, Hobson’s objection must be overruled. Accordingly, I adopt Judge

Limbert’s R & R, in full, and affirm the Commissioner’s decision.


                                                    2
So Ordered.

                  s/ Jeffrey J. Helmick
                  United States District Judge




              3
